Citation Nr: 9912604	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1972, and from January 1975 to August 1986. 

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO denied service connection for the cause 
of the veteran's death. 


FINDINGS OF FACT

1.  The veteran died in March 1996 at the age of 52 years.
  
2.  The certificate of death lists the cause of death as 
cerebrovascular accident due to right carotid artery 
obstruction, severe carotid atherosclerosis, with other 
significant conditions of diabetes mellitus, hypertension, 
and hypercholesterolemia.

3.  Prior to his death, the veteran had service connected 
disabilities from gouty arthritis, rated as 20 percent 
disabling; residuals of gunshot wound and meniscectomy of the 
right knee with degenerative joint disease; rated as 10 
percent disabling, and noncompensable service connected 
disabilities for residuals of left ankle fracture, 
postoperative residuals of right inguinal hernia, vascular 
headaches and residuals of a sprained right ankle, for a 
combined rating of 30 percent.

4.  The record contains no competent medical evidence that 
any of the veteran's service connected disabilities was 
either the principal cause of his death or a contributory 
cause of his death.

5.  The record contains no competent evidence that the 
veteran had a cerebrovascular accident during active military 
service.

6.  The record contains no competent medical evidence of a 
nexus between the veteran's death from a cerebrovascular 
accident due to right carotid artery obstruction, severe 
carotid atherosclerosis, with diabetes mellitus, 
hypertension, and hypercholesterolemia, and any inservice 
disease or injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 1110. 5107(a) (West 1991); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (1998).

2.  The veteran's cerebrovascular accident due to right 
carotid artery obstruction, severe carotid atherosclerosis, 
with diabetes mellitus, hypertension, and 
hypercholesterolemia is not proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 5107, 7104 
(West 1991); 38 C.F.R. § 3.310(a) (1998).

3.  The veteran's service connected disabilities did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 5107, 7104 (West 1991); 
38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
the claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis, (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the Board must find that 
a claim for service connection is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

For the reasons discussed below, the Board finds that the 
appellant has failed to submit a well grounded claim.  The 
Court has held that, when a claimant fails to submit a well 
grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), VA 
has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to advise 
the claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the present case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
issued in conjunction with this appeal advises the appellant 
that evidence fails to show that the cause of the veteran's 
death was related to his military service, and that there is 
no evidence of any relationship between the veteran's death 
and his service connected disabilities.  Moreover, unlike the 
situation in Robinette, supra, the appellant has not put VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make her claim well 
grounded. 

I.  Is the Medical Condition on the Death Certificate 
Service Connected?

In applying the three step analysis for a well grounded claim 
under Caluza, supra, to an issue of service connection for 
the cause of death, the first element, a medical diagnosis of 
a current disability, will always be met since the current 
disability is the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  In this case, the 
death certificate indicates that the veteran died in March 
1996, at the age of 52 years.  The cause of death was 
cerebrovascular accident due to right carotid artery 
obstruction, severe carotid atherosclerosis, with other 
significant conditions of diabetes mellitus, hypertension, 
and hypercholesterolemia.  Thus, the appellant must only 
satisfy the second and third elements under Caluza -- 
evidence of incurrence or aggravation of disease or injury in 
service, and competent medical evidence of a causal nexus 
between the current disability and the inservice injury or 
disease -- to establish a well grounded claim.

As for evidence of incurrence or aggravation of an inservice 
disease or injury, the kind of evidence necessary depends on 
the types of issues presented by the claim.  Grottveit v. 
Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.
  
A review of the veteran's service medical records does not 
show any history of cerebrovascular accidents.  As for 
evidence of an inservice cardiovascular disability, the 
appellant submitted additional service medical records at her 
January 1999 hearing before the Board.  These include a March 
1985 Medical Screen for "Over Age 40 PT Program" and 
related documents.  These show that a consultation with a 
specialist in internal medicine or cardiology was required 
prior to the veteran's participation in the program due to an 
abnormal cardiovascular history -- noted as a history of 
hypertension in the past "rx then" and history of gout "on 
rx" - although the physical examination was normal.  Upon 
examination after this initial medical screening, however, 
the veteran revealed no history of cardiac disease and showed 
no evidence of carotid artery disease.  As for hypertension, 
the examiner's impression was that this was probably mild, 
labile hypertension in the past.  The veteran's May 1986 
retirement physical examination revealed a normal heart and 
vascular system with no evidence of hypertension.  
Furthermore, the veteran's service medical records do not 
show any evidence of diabetes mellitus or 
hypercholesterolemia.  In fact, a post service 
hospitalization at Martin Army Hospital in July 1992 revealed 
a diagnosis of the new onset of diabetes mellitus.  Based on 
the March 1985 notation of mild labile hypertension, the 
Board finds that there is sufficient evidence of an inservice 
disease or injury to satisfy the second element of a well 
grounded claim.

As for evidence of a causal nexus between the veteran's 
current disability, i.e., his cause of death, and his 
inservice disease or injury, the Board finds that the 
appellant has not satisfied this requirement of a well 
grounded claim.  The evidence shows that the only medical 
condition from the veteran's death certificate that could 
arguably be connected to his active service is hypertension.  
However, the record does not reveal any evidence of a nexus, 
provided by competent medical authority, between the 
hypertension referred to on the veteran's death certificate 
and an inservice reference to labile hypertension.  As 
previously discussed, the hypertension referred to in March 
1985 was characterized as mild and labile, with no evidence 
of hypertension at the time of his retirement physical in May 
1986. Hypertension is defined as persistently high arterial 
blood pressure.  Various criteria for its threshold have been 
suggested, ranging from 140 mm. Hg systolic and 90 mm Hg 
diastolic to as high as 200 mm. Hg systolic and 110 mm. Hg 
diastolic.  Hypertension may have no known cause (essential 
or idiopathic hypertension) or can be associated with other 
primary diseases (secondary hypertension).  Labile 
hypertension is defined as borderline hypertension, which is 
defined as a condition in which the arterial blood pressure 
is sometimes within the normotensive range and sometimes 
within the hypertensive range.  Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1981).  As defined, hypertension, 
which is persistent high blood pressure, and labile 
hypertension, which is sometimes high blood pressure, are not 
the same thing.  There is no evidence from a competent 
medical authority that provides a nexus between the veteran's 
hypertension at the time of his death and any in-service 
disease or injury, including the reported labile 
hypertension.  The Board notes that post service outpatient 
medical records from Martin Army Hospital from July 1992 to 
April 1994 do not show evidence of hypertension.  Without 
evidence that the veteran died as a result of a disease or 
injury incurred in service, and without medical evidence of a 
nexus between the veteran's hypertension and any inservice 
disease or injury, the Board finds that the evidence does not 
meet the criteria set forth in Caluza, supra.  The record 
does not contain competent medical evidence of a nexus 
between hypertension - or any other condition listed on the 
veteran's death certificate - and disease or injury incurred 
or aggravated during the veteran's active military service.  
Thus, the claim for service connection for the cause of the 
veteran's death is not well grounded on this basis.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(d) 
(1998).

II.  Were the Service Connected Disabilities the Cause of 
Death?

Even though the conditions listed on the veteran's death 
certificate are determined not to be service connected, the 
cause of the veteran's death may still be service connected 
if a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 3.312(b) (West 1991).  For a service connected 
disability to be a contributory cause of death, that 
disability must contribute substantially or materially to the 
death; that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1998).  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  A service connected disability may be a contributory 
cause of death if it results in debilitating effects and 
general impairment of health to the extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (1998).  A service connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4) (1998).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
received careful consideration as a contributory cause of 
death, the primary cause being unrelated, for the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (1998).  A service connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (1998).

At the time of his death, the veteran had service connected 
disabilities from gouty arthritis, rated as 20 percent 
disabling, residuals of gunshot wound and meniscectomy of the 
right knee with degenerative joint disease, rated as 10 
percent disabling, and noncompensable service connected 
disabilities for residuals of left ankle fracture, 
postoperative residuals of right inguinal hernia, vascular 
headaches and residuals of a sprained right ankle, for a 
combined rating of 30 percent.  In reviewing the record, the 
Board does not find any medical evidence that any of these 
service connected disabilities caused or contributed to the 
cause of his death.  All of the noncompensable disabilities 
were rated as such since the early 1970's, thus were static 
in nature.  Furthermore, their noncompensable rating 
indicates that they had minimal affect on the veteran's 
wellbeing.  They clearly were not the principal or a 
contributory cause of the veteran's death.  Similarly, the 
record does not contain evidence that would tend to show that 
either the veteran's gouty arthritis or his right knee 
disability was a principal or contributory cause of his 
death.  These disabilities did not affect a vital organ or 
vital bodily function, but rather involved the 
musculoskeletal system.  The record contains no evidence that 
these disabilities played any role in the veteran's death due 
to cardiovascular disability.  Thus the Board finds that 
these disabilities did not contribute to the veteran's death.  
See 38 C.F.R. § 3.312(c)(3) (1998).    

The veteran's claims file contains no medical evidence that 
indicates that his cerebrovascular accident due to right 
carotid artery obstruction, severe carotid atherosclerosis, 
with other significant conditions of diabetes mellitus, 
hypertension, and hypercholesterolemia was related to his 
active service.  Further, the record does not indicate that 
the aforementioned service connected disabilities 
contributed, either principally or substantially, to the 
veteran's death.  Therefore, the Board concludes that the 
claim for service connection for cause of death is not 
plausible, and as a result is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303(d) (1998).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

